Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in this PostEffective Amendment No. 98 to Registration Statement No. 002-10806 of Nicholas High Income Fund, Inc. on Form N-1A of our report dated February 6, 2006, relating to the financial statements and financial highlights of Nicholas High Income Fund, Inc. appearing in the Annual Report on Form N-CSR of Nicholas High Income Fund, Inc. for the year ended December 31, 2005, and to the reference to us under the heading Independent Registered Public Accounting Firm and Legal Counsel in the Statement of Additional Information, which is part of this Registration Statement. We also consent to the reference to us under the heading Financial Highlights in the Prospectus, which is also part of this Registration Statement. /s/ Deloitte & Touche LLP Milwaukee, WI January 26, 2007
